Citation Nr: 0702407	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint syndrome with chronic pain and headaches.  

2.  Entitlement to service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1989 to 
May 1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records revealed that the 
veteran admitted to having a jaw disorder prior to service 
while being treated for the disability in service.  The Board 
notes here that the United States Court of Appeals for 
Veterans Claims has held that, as a matter of law, a 
veteran's own admission of a pre-service history of medical 
problems during in-service clinical examinations is clear and 
unmistakable evidence for purposes of determining whether the 
presumption of soundness has been rebutted.  Doran v. Brown, 
6 Vet. App. 283, 286 (1994).  However, to rebut the 
presumption of soundness, there must also be clear and 
unmistakable evidence that the preexisting disorder was not 
aggravated by service.  Thus a VA examination is necessary to 
determine whether the veteran currently has a jaw disorder 
and if so whether it was aggravated by service.  

With respect to the veteran's claim of entitlement to service 
connection for a dental disorder, service medical records 
include the Medical Evaluation Board Narrative Summary dated 
in December 1989 that was promulgated for the purpose of the 
assessment of the severity of the veteran's temporomandibular 
joint syndrome.  This document reveals that the veteran had 
multiple missing posterior teeth.  Given the nature of the 
veteran's well-documented temporomandibular joint syndrome 
also at issue, it is conceivable that these missing teeth 
occurred in service, and as such could be associated with 
that disability.  Therefore the Board views the issues 
currently on appeal to be inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, they 
must be adjudicated simultaneously.  

In that regard, it is noted that VA regulations provide a 
compensable rating for loss of teeth due to the loss of 
substance of the body or the maxilla or of the mandible when 
there is no loss of continuity, when the loss of masticatory 
surface cannot be restored by suitable prosthesis, and with 
loss of all the upper anterior teeth missing, with all of the 
lower anterior teeth missing, or with loss of all the upper 
and lower teeth on one side.  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
are not disabling, and may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  In that regard, it is unclear whether 
she is claiming service connection for treatment or 
compensation purposes.  Clarification is therefore needed 
from the veteran as to that aspect of the claim.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal and the case is being remanded, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran should be advised 
to clarify whether she is seeking service 
connection for a dental disorder for 
treatment and/or compensation purposes.  

2.  The veteran should be afforded an 
appropriate VA medical or dental 
examination to determine the nature and 
etiology of any current dental or 
temporamandibular disorders.  The 
veteran's claims folder must be made 
available to the examiner(s) for review in 
conjunction with the examination of the 
veteran.  The examiner should be requested 
to review the service dental records and 
provide an opinion as to whether any 
current jaw disorder was aggravated by 
service.  The examiner also should opine 
whether it is at least as likely as not 
that the veteran currently exhibits any 
dental disability which is the result of 
trauma in service, including 
temporamandibular joint syndrome.  The 
examiner should also comment on whether 
the veteran exhibits (1) any potentially 
compensable dental conditions, such as 
loss of teeth due to loss of substance of 
the body of the maxilla or mandible; or 
(2) a dental condition which is 
complicating a medical condition currently 
being treated by VA.  The examiner should 
specify in the report that the claims file 
has been reviewed.  The examination report 
should be typewritten.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Michael A. Pappas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

